RENDERED: AUGUST 26, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2021-CA-0305-MR

MARK ADAM CAVE                                                                   APPELLANT


                  APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE KIMBERLY N. BUNNELL, JUDGE
                         ACTION NO. 12-CR-00432


COMMONWEALTH OF KENTUCKY                                                           APPELLEE


                                          OPINION
                                         AFFIRMING

                                        ** ** ** ** **

BEFORE: DIXON, LAMBERT, AND MCNEILL, JUDGES.

LAMBERT, JUDGE: Mark Cave, pro se, appeals from orders1 of the Fayette

Circuit Court denying his motion to vacate, set aside, or correct sentence pursuant

to RCr 11.42. After careful review, we affirm.




1
 The trial court entered three separate orders to address the numerous ineffective assistance of
counsel claims presented by Cave in his initial Kentucky Rules of Criminal Procedure (“RCr”)
11.42 motion and numerous supplemental motions that followed.
                    I.    Factual and Procedural Background

            Following a jury trial, Cave was convicted of wanton murder of his

mother, Sharon Cave Howard; fraudulent use of a credit card; and tampering with

physical evidence. The jury recommended a total of twenty-five years’

incarceration, and the trial court imposed the recommended sentence. Further facts

were set forth by the Kentucky Supreme Court in Cave v. Commonwealth, No.

2013-SC-000542-MR, 2015 WL 1544451 (Ky. Apr. 2, 2015):

                   At the time of her death, Sharon Cave Howard
            (Sharon) was receiving social security disability benefits.
            Those benefits were automatically deposited to an
            account that Sharon accessed with a “Direct Express”
            debit card. Several days prior to Sharon’s death, her son,
            Cave, cancelled that debit card and had a new card issued
            with a new PIN. On June 6, 2011, Cave killed Sharon
            and hid her body in a trash container. Following
            Sharon’s death, the Social Security Administration
            continued to make deposits to Sharon’s account and Cave
            continued to use the debit card.

                   On December 28, 2011, Sharon’s daughter and
            Cave’s sister, Tracy, filed a missing person’s report, and
            Detective Boles of the Lexington Fayette County Police
            Department began an investigation. On January 2, 2012,
            a Lexington police officer arrested Cave and charged him
            with shoplifting at a WalMart. Detective Boles learned
            that Cave had Sharon’s debit card, and he conducted
            several interviews of Cave on February 1, 2012. During
            the course of those interviews, Cave confessed to killing
            Sharon, although he stated he could not remember the
            details, and he led police to Sharon’s body. The grand
            jury indicted Cave for murder and tampering with
            physical evidence and for fraudulent use of a credit card


                                        -2-
              for charging more than $100 to Sharon’s debit card in
              Fayette County between June 7, 2011 and July 4, 2011.

                     At trial, the primary issue was whether Cave was
              suffering from extreme emotional disturbance (EED)[2] at
              the time he killed Sharon. In support of his claim of
              EED, Cave presented a substantial amount of evidence
              regarding his and Sharon’s ongoing and long-term use of
              illegal drugs, and of Sharon’s long-term physical and
              psychological abuse of him, his siblings, and his father.
              After considering the evidence, the jury rejected the
              Commonwealth’s argument that Cave intentionally killed
              his mother, finding instead that he did so wantonly.

Id. at *1. Our highest court affirmed Cave’s conviction and sentence.

              On November 21, 2016, Cave filed a pro se motion pursuant to RCr

11.42 alleging ineffective assistance of trial counsel. Cave raised five claims,

including that counsel failed to formulate a defense and present expert testimony.

Cave filed a second motion pursuant to RCr 11.42 on November 28, 2016. The

Department of Public Advocacy (“DPA”) was appointed to represent Cave;

however, Cave soon began filing motions for conflict counsel, and also filed pro se

supplemental claims to his original RCr 11.42 motion. Appointed counsel filed a



2
  “Extreme emotional disturbance is a temporary state of mind so enraged, inflamed, or disturbed
as to overcome one’s judgment, and to cause one to act uncontrollably from the impelling force
of the extreme emotional disturbance rather than from evil or malicious purposes. It is not a
mental disease in itself, and an enraged, inflamed, or disturbed emotional state does not
constitute an extreme emotional disturbance unless there is a reasonable explanation or excuse
therefor, the reasonableness of which is to be determined from the viewpoint of a person in the
defendant’s situation under circumstances as defendant believed them to be.” McClellan v.
Commonwealth, 715 S.W.2d 464, 468-69 (Ky. 1986).



                                              -3-
supplemental memorandum that focused on Cave’s claims that trial counsel failed

to present expert testimony that supported Cave’s defense of EED. Due to ongoing

disagreements between Cave and his post-conviction counsel, the trial court

eventually granted Cave’s motion for conflict counsel and another attorney was

assigned to assist him in his RCr 11.42 motion. New counsel filed supplemental

claims to those already filed by Cave.

             The trial court scheduled an evidentiary hearing to address only

whether trial counsel provided ineffective assistance by failing to call Dr. Eric

Drogin as a witness to provide expert testimony regarding Cave’s EED defense.

Dr. Drogin had performed an evaluation of Cave prior to trial in support of his

EED defense. All other issues were decided from the record, and the trial court

denied relief to Cave on those issues via an order entered on August 1, 2019.

Following the evidentiary hearing, the trial court similarly denied relief to Cave

regarding his claim that trial counsel “abandoned” his EED defense by failing to

call Dr. Drogin. Cave subsequently filed a motion requesting the trial court to

address his remaining claims that trial counsel failed to raise the issue of a “fatal

variance” between the indictment and jury instructions and failure to object to jury

instructions. The trial court entered an order denying relief to Cave on those issues

as well. This appeal followed, and Cave now appears pro se. Further facts will be

developed as necessary.


                                          -4-
                                II.    Standard of Review

             We review a trial court’s denial of an RCr 11.42 motion for abuse of

discretion. Bowling v. Commonwealth, 981 S.W.2d 545, 548 (Ky. 1998). To

prevail under RCr 11.42, the defendant must show that trial counsel’s performance

was deficient by demonstrating counsel made errors so serious that counsel was

not functioning as the “counsel” guaranteed the defendant by the Sixth

Amendment. The defendant must also show that the deficient performance

prejudiced the defense by demonstrating that counsel’s errors were so serious as to

deprive the defendant of a fair trial, i.e., a trial whose result is reliable. Unless a

defendant makes both showings, it cannot be said that the conviction resulted from

a breakdown in the adversary process that renders the result unreliable. Strickland

v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984).

The proper standard for attorney performance is that of reasonably effective

assistance, and the inquiry must be whether counsel’s assistance was reasonable

considering all of the circumstances. Id. A court must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that,




                                           -5-
under the circumstances, the challenged action might be considered sound trial

strategy. Id. at 689, 104 S. Ct. at 2065.

                Because the trial court conducted an evidentiary hearing on one of the

claims in the motion, its findings of fact will not be set aside unless they are clearly

erroneous. CR3 52.01; Adams v. Commonwealth, 424 S.W.2d 849, 851 (Ky.

1968). Findings of fact are not clearly erroneous if supported by substantial

evidence. Black Motor Co. v. Greene, 385 S.W.2d 954, 956 (Ky. 1964).

                                        III.    Analysis

                We begin our analysis by noting that Cave’s brief is deficient in

several substantive ways. While we acknowledge he is a pro se litigant, “that does

not exempt him from the rules. He is bound by the same rules of appellate

procedure as his opposing counsel and any other party before this court.” Koester

v. Koester, 569 S.W.3d 412, 415 (Ky. App. 2019). First, Cave’s brief is not

double-spaced as mandated by CR 76.12(4)(a)(ii). He has no preservation

statements and no citations to the paper record as provided in CR

76.12(4)(c)(v). Finally, Cave did not attach the relevant orders of the trial court to

his brief as mandated by CR 76.12(4)(c)(vii). The record before us is voluminous

and, of seven volumes of record, four volumes pertain only to Cave’s RCr 11.42



3
    Kentucky Rule of Civil Procedure.



                                               -6-
motion and the various supplements that are now on appeal. As previously noted,

the trial court addressed the numerous issues in three separate orders.

               Compliance with CR 76.12 is mandatory, and failing to comply with

the civil rules is an unnecessary risk appellate advocates should not chance. Petrie

v. Brackett, 590 S.W.3d 830, 834-35 (Ky. App. 2019) (citing Hallis v. Hallis, 328

S.W.3d 694, 696 (Ky. App. 2010)). “Our options when an appellate advocate fails

to abide by the rules are: (1) to ignore the deficiency and proceed with the review;

(2) to strike the brief or its offending portions, CR 76.12(8)(a); or (3) to review the

issues raised in the brief for manifest injustice only[.]” Hallis, 328 S.W.3d at 696

(citing Elwell v. Stone, 799 S.W.2d 46, 47 (Ky. App. 1990)).4 In this instance, we

proceed with review due to the serious nature of Cave’s conviction, but we caution

that such leniency may not be afforded in the future.

               Cave makes numerous arguments on appeal. He asserts the trial court

erred in denying him relief pursuant to RCr 11.42 because trial counsel (1)

abandoned his EED defense at trial; (2) failed to call Dr. Drogin to testify that

Cave committed the offenses under EED; (3) failed to object to deficient jury

instructions; (4) failed to properly cross-examine the prosecution’s witnesses; (5)



4
  “[T]he manifest injustice standard of review is reserved only for errors in appellate briefing
related to the statement of preservation . . . . [A] review for manifest injustice is an inappropriate
sanction for briefing errors that relate only to the formatting rules.” Ford v. Commonwealth, 628
S.W.3d 147, 155 (Ky. 2021).



                                                 -7-
failed to object to the “fatal variance” between the indictment and jury instructions;

(6) failed to seek a self-protection jury instruction; and (7) failed to request a

hearing and call a mental health expert to demonstrate that Cave was a victim of

domestic violence. We disagree with each of Cave’s claims.

             We address Cave’s first and second arguments together as they

concern his assertion that trial counsel abandoned the defense of EED during trial

and this was shown, at least in part, by counsel’s decision not to call Dr. Drogin as

an expert witness. Cave’s argument that trial counsel abandoned his EED defense

is refuted by the record. We again turn to the opinion of our highest court, which

provides, in relevant part,

             Cave presented a significant amount of evidence that
             Sharon had physically and psychologically abused him,
             his father, and his siblings. Cave also presented evidence
             that he suffered a great deal following the deaths of his
             infant son and father several years earlier, and that
             Sharon had significant psychological problems, which
             resulted in treatment at an inpatient psychiatric facility in
             2009, 2010, and the spring of 2011. During her last
             admission for treatment, Sharon indicated that she was
             afraid of Cave and that she did not believe she would be
             safe if released from the facility.

                   Sharon and Cave, who had lived together off and
             on, were living together during the months preceding
             Sharon’s death in an apartment Sharon rented and, after
             being evicted, in a friend’s trailer. Both Sharon and Cave
             used and abused a number of drugs, including Sharon’s
             prescription Klonopin and “bath salts.”




                                           -8-
                    Cave testified that, on June 3, 2011, fearing that
             Sharon would use her debit card to purchase illegal
             drugs, he cancelled the card and requested a new one
             with a different PIN. Cave admitted that he then spent a
             sleepless weekend fueled by bath salts and Sharon’s
             Klonopin.

                     The afternoon of June 6, 2011, when Cave
             returned home from work, Sharon began berating him,
             calling him a “piece of shit,” “a bad father,” and
             “nothing.” She told Cave that he deserved to suffer from
             his son’s death and that he was responsible for the stroke
             his father suffered several years before his death. Cave
             testified that, in order to escape Sharon’s abuse, he took
             more Klonopin and went to his room to sleep, telling
             Sharon that he did not care if he woke up. Sharon
             continued to “rant and rave” and, at 3:00 a.m., began
             beating on Cave’s bedroom door, “yelling more abuse.”
             Cave testified that his memory of what followed was
             unclear; however, he remembered leaving the trailer and
             that Sharon followed him and hit him. He also
             remembered hitting her and trying to put her body in a
             dumpster, but he denied stabbing her and Cave could not
             remember putting Sharon’s body in a different trash
             container.

             ....

                   Based on the evidence of a lifetime of abuse
             coupled with the abuse he suffered on June 6, 2011, Cave
             moved the trial court to direct the jury to find that he was
             acting under EED when he killed Sharon.

Cave, 2015 WL 1544451, at *2.

            Trial counsel at no time “abandoned” Cave’s claim of EED. Cave

testified for over three hours regarding the abuse he suffered at Sharon’s hands

throughout his lifetime, up to and including the night of the murder. His brother

                                         -9-
and sister also testified regarding Sharon’s abuse in the family home. Trial counsel

moved the trial court for a directed verdict regarding the EED claim and argued

EED in closing.

            While it is true that trial counsel did not call Dr. Drogin as an expert

witness regarding EED, both trial counsel and co-counsel testified during the

evidentiary hearing that this was a strategic choice. Cave had been evaluated by

the Kentucky Correctional Psychiatric Center (“KCPC”) once it was known he

would be presenting a mental health defense. Trial counsel was concerned that, if

Dr. Drogin was called, the Commonwealth would call the examining physician

from KCPC in rebuttal and, as the trial court pointed out in its order, “KCPC’s

testimony would be more harmful than Dr. Drogin’s testimony would be helpful.”

We agree. Further, trial counsel testified he was worried how the EED defense

would hold up under cross-examination of Dr. Drogin due to Cave’s numerous

statements that he did not remember details from the night of the murder. Trial

counsel explained the defense strategy was to latch onto the jury’s emotions by

presenting evidence that Sharon was a dangerous and abusive woman, hopefully

garnering more sympathy for Cave and less for Sharon. We agree with the trial

court that Cave did not overcome the presumption that trial counsel’s decision not

to call Dr. Drogin was anything less than sound trial strategy. See Strickland, 466

U.S. at 689, 104 S. Ct. at 2065.


                                        -10-
                Cave next argues that trial counsel provided ineffective assistance by

failing to seek an instruction that EED does not apply to wanton murder. We

disagree. Jury Instruction No. 3 read as follows:

                                    COUNT 1: MURDER

                 You will find the Defendant guilty of Murder under this
                 Instruction if, and only if, you believe from the evidence
                 beyond a reasonable doubt all of the following:

                        A. That in this county during the period
                        between June 1, 2011 and June 7, 2011 and
                        before the finding of the Indictment herein,
                        he killed Sharon Howard by striking her in
                        the head and/or neck with an unknown
                        instrument;

                 AND

                        B. That in so doing:

                               i. He caused the death of
                               Sharon Howard intentionally
                               and not while acting under the
                               influence of extreme emotional
                               disturbance;[5]

                        OR

                               ii. He was wantonly engaging
                               in conduct which created a
                               grave risk of death to another
                               and thereby caused the death of
                               Sharon Howard under
                               circumstances manifesting an


5
    EED was defined in Jury Instruction No. 2.

                                                 -11-
                          extreme indifference to human
                          life.

(Emphasis in original.)

             The face of the jury instruction correctly provided that EED does not

apply to wanton murder as shown by the bold face “OR” between Instruction No.

3B(i) and (ii). Trial counsel did object to inclusion of a wanton murder instruction

both before and during trial, and the trial court denied his motions. Cave argues

the jury was obviously confused regarding the unanimous verdict form under

Instruction No. 7 based on a question submitted during deliberations. We disagree.

Instruction No. 7 correctly distinguished between all possible verdicts for Count 1

included in the prior instructions, including those provided in Instruction No. 3.

We discern no error.

             Cave next argues trial counsel provided ineffective assistance because

he failed to cross-examine two of the prosecution’s witnesses, Dr. Emily Craig, a

forensic anthropologist, and Dr. Victoria Graham, a state medical examiner,

regarding whether they believed he intentionally killed Sharon. Cave’s argument

is without merit. He provides no basis in law or fact for his assertion that a

forensic anthropologist or the state medical examiner could testify regarding

whether he intentionally killed Sharon. As expert witnesses, their testimony was

limited to the physical injuries sustained by Sharon as discernable from her

decomposed body. In fact, Dr. Craig refused to answer any questions regarding

                                         -12-
soft tissue injuries in her testimony and insisted her testimony was limited

specifically to the bones of Sharon’s head and neck. It defies logic that Dr. Craig

would opine regarding Cave’s intent when she would not testify to other injuries

sustained by Sharon outside of those evident from her recovered bones even

though she assisted the state medical examiner in the autopsy. Finally, the jury did

not find that Cave intentionally murdered Sharon; rather, that he did so wantonly.

It is unclear what Cave believes could have been gained from any testimony

pertaining to intent when the jury did not find he intentionally killed Sharon.

Cave’s argument fails to demonstrate either deficient performance by trial counsel

or resulting prejudice in this regard.

             Cave next argues that trial counsel failed to object to the jury

instruction of wanton murder, which Caves claims was a “fatal variance” from the

murder charge contained in the indictment. Cave claims he was only ever charged

with intentional murder. We disagree. The charge in the indictment read

             COUNT 1: Between the 1st day of June and the 7th day
             of June, 2011, in Fayette County, Kentucky, the above
             named Defendant committed the offense of murder,
             when he struck Sharon Howard in the head and/or neck
             with an unknown instrument(s), thereby causing her
             death[.]

             “An indictment is sufficient if it fairly informs the accused of the

nature of the charged crime[.]” Thomas v. Commonwealth, 931 S.W.2d 446, 449

(Ky. 1996). The indictment put Cave on notice that he was charged with murder

                                         -13-
under KRS6 507.020. Under the statute, intentional murder and wanton murder are

the same offense. Therefore, there was no “fatal variance” between the indictment

and the jury instruction. See Hatcher v. Commonwealth, 310 S.W.3d 691, 696

(Ky. App. 2010). Moreover, Cave’s claim is refuted by the record. On May 14,

2013, trial counsel filed a pre-trial motion to exclude an instruction for wanton

murder. His motion was denied. At trial, counsel again objected to a wanton

murder instruction, and his objection was overruled. On appeal, the Kentucky

Supreme Court ruled that a wanton murder instruction was appropriate. See Cave,

2015 WL 1544451, at *3. Cave’s argument must fail.

                Cave next argues trial counsel provided ineffective assistance by

failing to seek a self-protection instruction. We disagree. Both counsel and co-

counsel testified at the evidentiary hearing that their trial strategy was to put on a

defense centered around EED. We also agree with the Commonwealth that there

was no evidence presented that Cave killed Sharon in self-defense. In fact, Cave

remembered very few details from the night of the murder aside from taking

copious amounts of Klonopin and “bath salts,” and Sharon banging at his door and

berating him. The decision to not request a self-protection instruction was a

strategic choice by counsel. See, e.g., Martin v. Commonwealth, 409 S.W.3d 340,

345 (Ky. 2013).


6
    Kentucky Revised Statutes.

                                           -14-
             For his final argument, Cave contends trial counsel failed to request a

hearing and call a mental health expert regarding Cave being a victim of domestic

violence. A finding that Cave was a victim of domestic violence would mean he

could become eligible for parole after serving 20% of his sentence, as opposed to

85%. This argument must fail for two reasons. First, it was addressed by the

Kentucky Supreme Court on direct appeal. “It is not the purpose of RCr 11.42 to

permit a convicted defendant to retry issues which could and should have been

raised in the original proceeding, nor those that were raised in the trial court and

upon an appeal considered by this court.” Thacker v. Commonwealth, 476 S.W.2d

838, 839 (Ky. 1972). To wit,

                     Cave now asks this Court to find that he was, as a
             matter of law, a victim of domestic violence or, lacking
             such a finding, to remand this matter to the trial court
             with instructions to hold an evidentiary hearing. Cave is
             correct that there was overwhelming evidence that he
             was the victim of domestic violence. However, as the
             trial court found, there must be some connection between
             that domestic violence and the crime. Commonwealth v.
             Vincent, 70 S.W.3d 422, 425 (Ky. 2002) (“[A] prior
             history of domestic violence between a violent crime
             victim and the criminal defendant who perpetrated the
             violent offense does not, in and of itself, make the
             defendant eligible for the parole exemption of KRS
             439.3401(5).”) When determining if a defendant was a
             victim of domestic violence the trial court “may take into
             consideration all the circumstances of the case, including
             the credibility of the witness.” Commonwealth v.
             Anderson, 934 S.W.2d 276, 278 (Ky. 1996). If the
             court’s finding is supported by “a preponderance of the


                                         -15-
             evidence,” we will not disturb it unless the court’s
             determination was “clearly erroneous.” Id. at 278-79.

                     Here, although there was evidence of significant
             and longstanding domestic violence by Sharon against
             Cave, there was also significant evidence that Cave and
             Sharon went on binges abusing numerous drugs.
             Furthermore, there was evidence that Cave had changed
             the PIN to Sharon’s debit card several days before he
             killed her. That evidence was sufficient to support the
             trial court’s finding that there was no connection between
             domestic violence and Sharon’s murder. Furthermore,
             Cave has not indicated what additional evidence could or
             would be produced at an evidentiary hearing. Therefore,
             we discern no error in the trial court’s finding that Cave
             was not a victim of domestic violence for the purpose of
             reducing his parole eligibility.

Cave, 2015 WL 1544451, at *10-11.

            Cave’s claim is also refuted by the record before us. As

acknowledged by our highest Court, trial counsel did in fact file a motion to find

Cave a victim of domestic violence under KRS 439.3401(5). Id. at *10.

                                  IV.    Conclusion

            For the foregoing reasons, the orders of the Fayette Circuit Court

denying relief to Cave pursuant to RCr 11.42 are affirmed.

             ALL CONCUR.




                                        -16-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Mark Cave, pro se         Daniel J. Cameron
Burgin, Kentucky          Attorney General of Kentucky

                          Joseph A. Beckett
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -17-